SCHEDULE 2 WORLDWIDE NETWORK OF SUBCUSTODIANS COUNTRY SUBCUSTODIAN Argentina Citibank, N.A. Australia National Australia Bank Limited Austria UniCredit Bank Austria AG BahrainHSBC Bank Middle East Limited Bangladesh The Hong Kong and Shanghai Banking Corporation Limted Belgium Citibank International Plc Benin Société Générale de Banques en Côte d’lvoire Bermuda HSBC Bank Bermuda Limited Botswana Stanbic Bank Botswana Ltd. Brazil Citibank, N.A. Itau Unibanco S.A. Bulgaria Citibank Europe plc . Burkina Faso Société Générale de Banques en Côte d’lvoire Canada CIBC Mellon Trust Company Cayman IslandsThe Bank of New York Mellon Channel IslandsThe Bank of New York Mellon Chile Banco Itau S.A. (Chile) Chile Banco de Chile China (Shanghai and Shenzhen)HSBC Bank (China) Company Limited Colombia Cititrust Colombia S.A. Costa Rica Banco Nacional de Costa Rica Croatia Privredna Banka Zabreb d.d. Cyprus BNP Paribas Securities Services, Athens Czech Republic Citibank Europe plc Denmark Skandinaviska Enskilda Banken AB Ecuador Banco de la Produccion SA Egypt HSBC Bank Egypt S.A.E. Estonia SEB Bank AS Euromarket Clearstream Banking Luxembourg S.A. Euromarket Euroclear Bank Finland Skandinaviska Enskilda Banken AB (publ) Helsinki Branch France BNP Paribas Securities Services France Citibank International Plc Germany BNY Mellon Asset Servicing GmbH Ghana Stanbic Bank Ghana Ltd. Greece BNP Paribas Securities Services, Athens Guinea Bissau Société Générale de Banques en Côte d’lvoire Hong Kong The Hongkong and Shanghai Banking Corporation, Limited Hungary Citibank Europe plc. Iceland Landsbankinn hf. (effective May 3, 2011) 1 BNY Schedu le 2.doc Rev. 11/19/2014 COUNTRY SUBCUSTODIAN India Deutsche Bank AG India HongKong and Shangai Banking Corporation Indonesia Deutsche Bank AG Ireland The Bank of New York Mellon, London Israel Bank Hapoalim B.M. Italy Intesa Sanpaolo S.p.A Ivory Coast Société Générale de Banques en Côte d’lvoire - Abidjian Japan The Bank of Tokyo-Mitsubishi UFJ Ltd. Japan Mizuho Corporate Bank, Limited Jordan HSBC Bank Middle East Limited Kazakhstan HSBC Bank Kazakhstan Kenya CFC Stanbic Bank Limited Kuwait HSBC Bank Middle East Ltd. Latvia AS SEB banka Lebanon HSBC Bank Middle East Limited Lithuania SEB Bankas AB Luxembourg EuroClear Bank Malaysia HSBC Bank Malaysia Berhad Mali Société Générale de Banques en Côte d’lvoire Malta The BONY Mellon Mauritius The Hongkong and Shanghai Banking Corporation Mexico Banco Nacional de Mexico Morocco Citibank Maghreb Namibia Standard Bank Namibia Ltd. Netherlands The Bank of New York Mellon SA/NV New Zealand National Australia Bank New Zealand-National Nominees Ltd. Niger Société Générale de Banques en Côte d’lvoire Nigeria Stanbic IBTC Bank Plc Norway Skandinaviska Enskilda Banken AB Oman HSBC Bank Oman S.A.O.C. Pakistan Deutsche Bank AG Karachi. Palestinian Autonomous Area HSBC Bank Middle East, Ramallah Peru Citibank, N.A. Sucural de Lima Philippines Deutsche Bank AG, Manila Poland ING Bank Slaski S.A. Portugal Citibank International Plc Qatar HSBC Bank Middle East Limited, Doha Romania Citibank Europe plc. Russia Deutsche Bank Limited Saudi Arabia HSBC Saudi Arabia Limited Senegal Société Générale de Banques en Côte d’lvoire Serbia UniCredit Bank Serbia JSC Singapore United Overseas Bank Limited Singapore DBS Bank Ltd. Slovak Republic ING Bank N.V. Slovenia UniCredit Banka Slovenia d.d. 2 BNY Schedu le 2.doc Rev. 11/19/2014 COUNTRY SUBCUSTODIAN South Africa Standard Bank of South Africa South Korea The Hongkong and Shanghai Banking Corporation South Korea Deutsche Bank AG, Seoul Spain Banco Bilbao Vizcaya Argentaria S.A. Spain Santander Investment Services, S.A. Sri Lanka The Hongkong and Shanghai Banking Corporation Swaziland Standard Bank Swaziland Limited Sweden Skandinaviska Enskilda Banken Switzerland Credit Suisse AG Taiwan Standard Chartered Bank (Taiwan) Limited Thailand The Hongkong and Shanghai Banking Corporation Togo Société Générale de Banques en Côte d’lvoire Trinidad & Tobago Republic Bank Ltd Tunisia Banque Internationale Arabe de Tunisie Turkey Deutsche Bank AS Uganda Stanbic Bank Uganda Ltd. Ukraine
